Lowe, J.
1. Statute time of taking affect. Suit by attachment, which was levied on the property of the defendant, Murray, on the 18th day of September, 1862, who at that time was in the actual military service of the United States. A motion to release the property attached, for this reason, was sustained, which is the only matter assigned for error. It is conceded that if the act approved September 10th, 1862, passed for the relief of soldiers, page 9, special session laws, had taken effect the day on which the attachment was levied, the motion was properly sustained.
The last section of said act reads as follows : “ This act being deemed of immediate importance, shall take effect from its publication in the Iowa State Register and the Des Moines Times, newspapers published in the city of Des Moines.” The Secretary of State certifies that it was published in said papers on the 17th day of September, 1862, being the day before the attachment was levied. It will be observed that the act itself expressly fixes the time when the same is to take effect, but the appellant insists *314that under § 24 of the Revision, it did not take effect for twenty days after the date of publication. This law of the Code only prescribes a general rule to be. observed when publication is ordered, but the papers in which, and the time when said act is to take effect, are omitted or-not fixed. It does not, however, have the effect to render it incompetent for the legislature to specify in the law what papers it shall be published in, and when it shall take effect; and having done so, in the act nowin question, and it appearing that the same was in force when the attachment was levied, the ruling of the court in sustaining the motion aforesaid will be
Affirmed.
Cole, J., having been of counsel for one of the parties, took no part in the determination of this case.